Order entered May 13, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00237-CR

                                 JEFFREY MOTT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-82489-10

                                            ORDER
       The Court has before it appellant’s May 9, 2014 motion to extend time to file his brief.

We note that counsel filed an Anders brief in this case. The appeal is from appellant’s conviction

following the adjudication of his guilt. Although counsel briefly discusses the original plea

hearing and states that evidence was presented, the reporter’s record of the guilty plea hearing is

not before the Court. Moreover, the record reflects that the conditions of appellant’s community

supervision were modified, but counsel does not discuss the proceedings, if any, at which the

modifications were made. Finally, counsel does not address any motions that were filed by

appellant. Accordingly, we conclude the brief does not satisfy the requirements of Anders and

its progeny. See Jeffery v. State, 903 S.W.2d 776 (Tex. App.––Dallas 1995, no pet.).
Accordingly, we DENY the May 9, 2014 extension motion as moot and STRIKE the Anders

brief tendered by counsel.

       We ORDER Kim Tinsley, official court reporter of the 401st Judicial District Court, to

file, or coordinate the filing of, the reporter’s record of the July 15, 2011 plea hearing, as well as

the records of any other hearings, within THIRTY DAYS of the date of this order.

       We ORDER counsel to file, within SIXTY DAYS of the date of this order, either an

amended brief that complies with the requirements of Anders and its progeny or a brief raising

issues on the merits.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Kim

Tinsley, official court reporter, 301st Judicial District Court, and to counsel for all parties.


                                                       /s/     LANA MYERS
                                                               JUSTICE